IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00350-CR

VERNON O'DELL TAYLOR, JR.,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 220th District Court
                             Hamilton County, Texas
                             Trial Court No. CR07716


                          MEMORANDUM OPINION


         A jury found Appellant Vernon O’Dell Taylor, Jr., guilty of the offense of

delivery of marijuana in an amount of five pounds or less but more than one-fourth

ounce, and the trial court assessed his punishment at two years’ confinement in state

jail. Sentence was imposed on or about July 30, 2012, and no motion for new trial was

filed.

         Texas Rule of Appellate Procedure 26.2(a) provides that, unless a defendant

timely files a motion for new trial, an appeal is perfected when notice of appeal is filed
within thirty days after sentence is imposed in open court. TEX. R. APP. P. 26.2(a).

Therefore, Taylor’s notice of appeal was due to have been filed on or before August 29,

2013.

          Taylor’s pro se notice of appeal was filed with the trial court clerk on September

20, 2012, after being received by the Eleventh Court of Appeals on September 18, 2012.

Taylor’s notice of appeal was filed in this Court on September 27, 2012.1

          By letter dated October 24, 2012, the Clerk of this Court notified Taylor that his

appeal was subject to dismissal for want of jurisdiction because it appeared that his

notice of appeal was not timely filed. The letter also warned Taylor that the Court

might dismiss the appeal unless, within twenty-one days after the date of the letter, he

showed grounds for continuing the appeal.                  Taylor’s counsel responded by letter,

acknowledging that it did appear that Taylor’s notice of appeal was untimely and

therefore that the appeal was subject to dismissal for want of jurisdiction.

          Upon further consideration, by letter dated January 9, 2013, the Clerk of the

Court notified Taylor that although the appeal of his underlying conviction was

untimely, in light of Blanton v. State, 369 S.W.3d 894, 904 (Tex. Crim. App. 2012), the

Court would have jurisdiction to consider the propriety of the trial court’s nunc pro tunc

judgment, signed on September 13, 2012, if the appeal of the nunc pro tunc judgment

was timely filed but that Taylor’s notice of appeal was defective in that it did not show

his desire to appeal from that specific judgment. See TEX. R. APP. P. 25.2(c). The letter

thus directed Taylor within fourteen days of the date of the letter to file an amended

1   Taylor’s appellate counsel was appointed on September 26, 2012.

Taylor. v. State                                                                          Page 2
notice of appeal in the appellate court identifying which trial court judgment or other

appealable order from which he desired to appeal. See TEX. R. APP. P. 25.2(c), (f); 37.1.

Taylor’s counsel again responded by letter, stating that, after consultation with Taylor,

Taylor is not pursuing an appeal of the judgment nunc pro tunc; rather, he will be

seeking an out-of-time appeal from the original imposition of sentence on July 30, 2012.

An appeal of the propriety of the trial court’s nunc pro tunc judgment was therefore not

perfected. See TEX. R. APP. P. 25.2(b), (c).

        In light of the foregoing, we dismiss this appeal for want of jurisdiction.




                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed February 21, 2013
Do not publish
[CR25]




Taylor. v. State                                                                      Page 3